                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA
                                                        CRIMINAL
VERSUS
                                                        NO. 10-102-JWD-EWD
PAUL W. MILLER
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 139) dated December 31, 2019, to which no

objection was filed;

       IT IS ORDERED that the four motions (Docs. 131, 133, 134 and 136) to vacate

judgment for lack of jurisdiction (the “Motions to Vacate”) filed by Paul W. Miller

(“Petitioner”) are DENIED WITH PREJUDICE.

       IT IS FURTHER ORDERED that Petitioner’s Motion Requesting Appointment of

Counsel (Doc. 137) is DENIED AS MOOT.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on January 15, 2020.
                                                S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
